DETAILED ACTION

Claim Objections
Claim 10 is objected to because of the following informality:  
Claim 10 is presented as depending from claim 1; however, based on the language of the claim (“the refrigerant”), it appears that claim 10 is intended to depend from claim 9, and for the purposes of examination, is interpreted thus.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zenner et al. (US Pub No 2019/0225110).
In regard to claim 1,
Zenner discloses a hybrid vehicle (Abstract) comprising:
an electric drive (see Paragraph 0042: “hybrid electric vehicle 1 has an assembly 6 which has a fuel tank 7, a traction battery 8”) having an energy storage device (battery 8 with cells 15, see Figs 9 and 10);
an internal combustion engine (Paragraph 0015: “fuel line which is connected and/or can be connected to the pressure side of the fuel pump may be a fuel line for supplying an internal combustion engine of the hybrid electric vehicle with the fuel”);
a tank (7) device having a tank for storing fuel for the internal combustion engine (again, see Paragraph 0015; also see Paragraph 0042: “hybrid electric vehicle 1 has an assembly 6 which has a fuel tank 7”; and
a cooling circuit (with at least cooler 34 and line 30), extending through the tank (line 30, see Figs 9 and 10), having a circulating cooling medium to cool the energy storage device and the fuel in the tank (see Paragraph 0053: “the assembly 31 has a cooler 34 which is arranged outside the fuel tank 7 and which is thermally connected to the fuel line 30 or the fuel return line 33 and by means of which the fuel which flows in the fuel return line 33 is cooled”; also see Paragraph 0024: “excess portion of fuel is necessarily pumped through the fuel return line and supplied to the fuel tank in order to cool the traction battery”).
In regard to claim 2,
In regard to claim 3, Zenner discloses the vehicle of claim 1, further comprising a temperature sensor arranged in the tank (the tank broadly considered to include the battery segment 7, which is thermally coupled to the fuel in the tank via heat distribution plate 16, see Paragraph 0019) to detect a temperature of the fuel in the tank (Paragraph 0021: “at least one temperature sensor which is electrically connected to the electronic control system and by means of which the current temperature of the traction battery or of at least one battery cell of the traction battery can be detected”).
In regard to claim 4, Zenner discloses the vehicle of claim 3, wherein the control unit is to control the cooling circuit by permitting controlling flow of the cooling medium therethrough when the detected temperature exceeds a predetermined threshold temperature value (Paragraph 0021: “At a temperature of the traction battery above an upper limit value, the valve can be opened by means of the electronic control system.”).
In regard to claim 11, further comprising a cooling coil arranged in the tank (33 and 30 generally forming a coil, with at least portion 30 being in the tank, see Fig 9).
In regard to claim 12, wherein the cooling circuit (the “circuit” considered to be fluid stream flowing through 33 and 30) runs through the cooling coil through the tank (see Paragraph 0053).
In regard to claim 18, Zenner discloses a hybrid vehicle (Abstract) comprising:
an energy storage device (battery 8 with cells 15, see Figs 9 and 10) for an electric drive of the hybrid vehicle (see Paragraph 0042: “hybrid electric vehicle 1 has an assembly 6 which has a fuel tank 7, a traction battery 8”);
a tank device having a tank (7) for storing fuel for an internal combustion engine of the hybrid vehicle (Paragraph 0015: “fuel line which is connected and/or can be 
a cooling circuit (with at least cooler 34 and line 30), extending through the tank, having a circulating cooling medium to cool the energy storage device and the fuel in the tank (see Paragraph 0053: “the assembly 31 has a cooler 34 which is arranged outside the fuel tank 7 and which is thermally connected to the fuel line 30 or the fuel return line 33 and by means of which the fuel which flows in the fuel return line 33 is cooled”; also see Paragraph 0024: “excess portion of fuel is necessarily pumped through the fuel return line and supplied to the fuel tank in order to cool the traction battery”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zenner et al. (US Pub No 2019/0225110) in view of Reddy (US Pat No 5,263,462).
In regard to claims 5-6,
Zenner discloses the vehicle of claim 2.
Zenner does not positively disclose:
a pressure sensor arranged in the tank to detect a pressure inside of the tank; or
wherein the control unit is to control the cooling circuit by permitting controlling flow of the cooling medium therethrough when the detected pressure exceeds a predetermined threshold pressure value.
However, it is known in the art to monitor fuel tank pressure, and to control fuel tank operations accordingly.
Reddy discloses a fuel tank for an engine (see Fig 1) having a pressure (22) and temperature (20) sensor. Reddy uses both sensors to monitor conditions in the fuel tank (for example, see the flow chart in Fig 2). Reddy also generally teaches that temperature and pressure of the fuel are interrelated (see Col 2, lines 64-68).
Examiner notes that Zenner DOES teach controlling the cooling circuit based on a monitored temperature (see the rejection of claims 3 and 4 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the fuel tank of Zenner with a pressure sensor (and associated control schemes), to allow for more data related to the fuel to be gathered, as is commonly done, as demonstrated by Reddy, especially as Zenner already monitors and controls the system based on temperature, and as pressure and temperature are inherently related.
In regard to claim 7-8,
Zenner discloses the vehicle of claim 2, 
wherein a temperature sensor arranged in the tank to detect a temperature of the fuel in the tank, wherein the control unit is to control the cooling circuit by permitting controlling flow of the cooling medium therethrough when the 
Zenner does not positively disclose:
a pressure sensor arranged in the tank to detect a pressure inside of the tank; or
wherein the control unit is to control the cooling circuit by permitting controlling flow of the cooling medium therethrough when the detected pressure exceeds a predetermined threshold pressure value.
However, similarly as discussed above, it is known in the art to monitor fuel tank pressure, and to control fuel tank operations accordingly.
Reddy discloses a fuel tank for an engine (see Fig 1) having a pressure (22) and temperature (20) sensor. Reddy uses both sensors to monitor conditions in the fuel tank (for example, see the flow chart in Fig 2). Reddy also generally teaches that temperature and pressure of the fuel are interrelated (see Col 2, lines 64-68).
Examiner notes that Zenner DOES teach controlling the cooling circuit based on a monitored temperature (see the rejection of claims 3 and 4 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the fuel tank of Zenner with a pressure sensor (and associated control schemes), to allow for more data related to the fuel to be gathered, as is commonly done, as demonstrated by Reddy, especially as Zenner already monitors and controls the system based on temperature, and as pressure and temperature are inherently related.

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zenner et al. (US Pub No 2019/0225110).
In regard to claim 9-10, 
Zenner discloses the vehicle of claim 1 further comprising a cooler (34, see Fig 9 and Paragraphs 0024 and 0053) to cool the cooling medium in the cooling circuit.
Zenner does not positively disclose wherein the cooler is a refrigerant circuit comprising a refrigerant-cooling medium heat exchanger.
However, Examiner takes Official Notice that it is ubiquitously known throughout the art to utilize refrigeration circuits (and heat exchangers) as coolers to cool fluids and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the system of Zenner thus.
In regard to claim 17, Zenner discloses the vehicle of claim 1, but does not positively disclose an insulation layer surrounding the tank to serve as a jacket which prevents heating of contents in the tank by ambient heat. However, Examiner takes Official Notice that it is ubiquitously known throughout the art to utilize insulation to help maintain a desired temperature of a space and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the system of Zenner thus.

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747